Citation Nr: 0509169	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-33 299	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service with United States 
(U. S.) Armed Forces from August 1944 to August 1945.  He 
died on July [redacted], 1987.  The appellant is apparently his 
surviving spouse.

This appeal arises from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO determined that the appellant had not submitted the 
requisite new and material evidence to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  By rating decision of November 1987, the RO denied 
entitlement to service connection for the cause of the 
veteran's death and properly notified the appellant of this 
determination and her appellate rights.  She failed to 
perfect an appeal of this decision.

2.  The additional evidence added to the record since 
November 1987 is not new and material as it does not raise a 
reasonable possibility of substantiating the claim for 
service connection for the cause of the veteran's death.


CONCLUSION OF LAW

Subsequent to the final decision of November 1987 that denied 
entitlement to service connection for the cause of the 
veteran's death, new and material evidence sufficient to 
reopen the claim has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in November 2003.  By means of this letter, the 
appellant was told of the requirements to reopen a claim for 
service connection for the cause of the veteran's death.  She 
was advised of her and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The appellant was apprised of the evidence 
considered by VA and the applicable laws and regulations (to 
include the new criteria at 38 C.F.R. § 3.156 effective from 
August 2001.  See also 66 Fed.Reg. 45620 (2001)) in the 
Statement of the Case (SOC) issued in October 2003.  The SOC 
and the SSOC of January 2004 informed her of applicable law 
and regulations, the evidence reviewed in connection with her 
claim by VA, and the reasons and bases for VA's decision.  
Based on the above analysis, the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) have been met.  

Assuming that a VCAA notice must be provided before the 
initial unfavorable AOJ decision on a claim for VA benefits, 
in this case, the initial VCAA notice was issued 
substantially after the initial adverse decision in September 
2002.  The Board finds that any defect with respect to the 
timing of the VCAA notice was harmless.  There is no 
indication that disposition of this claim would have been 
different had the veteran received pre-adjudicatory notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant did not provide any additional evidence in 
response to the content-complying notice in November 2003 
that was not considered by the RO in the SSOC.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran is deceased and there is no possibility of 
conducting a concurrent examination.  The Board also finds 
that a medical opinion is not required in the legal 
determination of whether the appellant has submitted the 
requisite new and material evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO requested the appellant to identify evidence pertinent 
to her claim in the letter issued in November 2003 and at an 
informal hearing conference held in the same month.  The 
appellant responded to these requests by submitting 
additional medical evidence from the veteran's hospital stay 
just prior to his death.  VA has obtained all available 
service records.  The appellant has not identified any other 
sources of evidence than the records she submitted in 
December 2003.  As she has not provided any additional 
evidence or identified any other relevant medical treatment, 
further development of the medical evidence for the issues 
decided below is not warranted.  The appellant requested a 
hearing before VA.  However, on the date the hearing was 
scheduled, she participated in an informal hearing conference 
with the RO's Decision Review Officer (DRO).  After a 
discussion of the case, the appellant withdrew her request 
for a hearing.  Therefore, the Board concludes that all 
pertinent evidence regarding the issue decided below has been 
obtained and incorporated into the claims file.  Appellant 
review is appropriate at this time.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all medical 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Whether New and Material Evidence Has Been Submitted

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a); see 66 
Fed.Reg 45620 (2001) (The new regulatory definition of new 
and material evidence became effective on August 29, 2001).  
For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

There is no dispute in this case that the November 1987 
decision became final after the appellant was appropriately 
notified and failed to perfect a timely appeal.  Once a 
denial of a claim of service connection has become final, it 
cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.

The appellant has alleged that the veteran's in-service 
shrapnel wound to the throat led to the laryngeal cancer that 
caused his death.  The evidence before the RO in November 
1987 included an affidavit completed by the veteran in March 
1946 that indicated he had sustained combat wounds in May 
1945.  His military records note that he had been awarded the 
Purple Heart Medal.  In his original claim received in 
December 1961, the veteran claimed he had received in-service 
shrapnel wounds to his right foot, right knee, and near his 
throat.  He claimed that he still retained a metal fragment 
in his throat.  VA examination report of March 1962 noted 
that the veteran claimed a scar at the "floor of his mouth" 
that was a result of shrapnel.  The scar was not depressed, 
adherent, or painful; however, there was a palpable foreign 
body underneath the scar.  The diagnoses included shrapnel 
fragment wounds to the floor of the mouth.  The veteran 
submitted multiple lay statements from his military comrades 
that confirmed he had received shrapnel wound to his neck 
during combat operations.  By rating decision of May 1962, 
the RO granted service connection for residuals of a shrapnel 
wound to the floor of his mouth. 

A private physician's letter of April 1972 and private 
discharge summaries dated from January to March 1973 noted 
that the veteran's right foot had been treated.  There was no 
discussion of any type of mouth or neck disorder.  

A Certificate of Death revealed that the veteran had died on 
July [redacted], 1987.  His cause of death was listed as laryngeal 
cancer.  A statement from two nurses indicated that they had 
been involved in the treatment of the veteran's laryngeal 
cancer and had conducted medical attendance to the veteran 
after he became bedridden in March 1987.

By rating decision of November 1987, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO found that the evidence did not show 
the veteran's service-connected disabilities were 
etiologically related to the cause of death, or that they 
contributed materially or substantially to his death.  It was 
also determined that the veteran's laryngeal cancer could not 
be directly attributed with his military service.  The 
appellant was notified of this decision by letter issued in 
November 1987 to her last reported address.  This letter 
enclosed a form that notified the appellant of her appeal 
rights.  She failed to submit a timely notice of disagreement 
to this notification.  

In May 2002, the appellant requested that her claim for 
service connection for the cause of the veteran's death be 
reopened.  She submitted a copy of the discharge summary for 
the veteran's hospitalization from January to March 1987.  
This summary indicated that the veteran had been hospitalized 
for complaints of persistent headache, diplopia, and 
progressive dysphagia.  The diagnoses were undifferentiated 
small cell cancer of the nasopharnyx, pulmonary tuberculosis, 
and arteriosclerotic heart disease.  VA received in December 
2003 the complete hospitalization records dated from January 
to March 1987.  These records confirmed the diagnoses noted 
in the hospital summary.

The Board finds that the evidence submitted since November 
1987 merely confirms the existence of the veteran's laryngeal 
cancer.  Neither the evidence received before or after 
November 1987 provides any medical opinion that has linked 
the veteran's World War II shrapnel wounds to laryngeal 
cancer.  In fact, the treatment records from the 1980s do not 
even mention whether there is still any type of scar or 
foreign body present at the site of the shrapnel wound to the 
floor of the mouth.  Thus, there is no medical evidence that 
this wound contributed in anyway to his death.

Without medical evidence that associates any laryngeal cancer 
with the veteran's service-connected shrapnel wounds, the 
evidence received since the November 1987 determination is 
merely cumulative of evidence presented to the adjudicators 
at that time.  In other words, the medical evidence received 
since November 1987 would not change the adjudicators finding 
that there was no etiological link between the veteran's 
shrapnel wounds and the laryngeal cancer that caused his 
death.  Moreover, the lay statements relating his cause of 
death to his in-service injury are not competent; therefore, 
they are not material.  See Espiritu, supra.  There is no 
medical evidence of record that has linked the veteran's 
shrapnel wound to the floor of his mouth to the laryngeal 
cancer that caused his death.

Based on this analysis, the Board finds that evidence 
received since the November 1987 decision is cumulative 
and/or not material to the RO's reasons for denial.  In 
addition, the evidence submitted since November 1987 does not 
raise a reasonable 



possibility of substantiating the claim.  Thus, the 
appellant's claim must be denied as the requisite new and 
material evidence has not been received.


ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for the cause of 
the veteran's death has not been received, the claim is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


